Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/12/2021, for the Claims filed on 02/12/2021, has been entered.

Claim status:
Claims 1 – 16 are pending and are examined as following.

Claim Objections
Claims 1, and 14 are objected to because of the following informality: the bullet starting each of the plurality of structural elements/steps in the claims should be removed, to better conform to the preferred form of claims, that each element or step of the claim should be separated by a line indentation (without additional characters).   MPEP 608.01(m)   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BIERMANN ET AL (US 6,359,256 B1, previously cited), in view of SORG ET AL (US 2008/0316444, previously cited), and in further view of YAMAZAKI ET AL (US 2008/0058187 A1, previously cited).
	Regarding claim 1, Biermann discloses
	an optical station [changing device with magazine stations 13, fig. 1] for a laser processing device [intended use of optical station; connecting head 11 of a laser machining installation, fig. 1] having an optical path [cutting nozzle 21, has a laser beam passing through, in downward Z direction, fig. 1], the optical station having a positioning axis [axis in direction of double arrow B, in same direction as Z axis direction, shown in fig. 1] comprising:
[lens holder 10; four labeled; holds focusing optical system 9, fig. 1]; a positioning device [holding device 14, fig. 1] having a holder clamp for clamping [fixing device 16, fig. 1] and positioning a selected one of the holders [lens holder 10, fig. 1] such as to position the corresponding optical element [focusing optical system 9, fig. 1] in the optical path [lens holder 10, fig. 1; one shown in path of laser of cutting nozzle 21, fig. 1];
	a magazine having a plurality of accommodation spaces for accommodating the plurality of holders [magazine station 13, has interior volume to accommodate lens holder 10, fig. 1], wherein the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis, and wherein the magazine [magazine station 13, fig. 1] and the holder clamp are configured to be displaceable with respect to each other in a Z-direction parallel to the positioning axis [fixing device 16 is moved vertically in direction of double arrow B, moved relative to magazine station 13, fig. 1];
	wherein, when the magazine and the holder clamp are in the relative distal extreme position [when fixing device 16 is moved up towards upper end of double arrow B, fig. 1], the magazine is operative [magazine station 13 has disengaged lens holder 10 from fixing device 16, fig. 1] and is displaceable in the XY-direction to select another holder; and
	wherein, when the magazine and the holder clamp are in the relative proximal extreme position [when fixing device 16 is moved down towards lower end of double arrow B, to be in contact with support rail 2039, fig. 1], the holder clamp is operative for accurately positioning the selected holder with respect to the positioning axis [fixing device 16 has disengaged lens holder 10 from magazine station 13 into connecting head 11, fig. 1; accurately positioned in double arrow B direction by support rail 20, fig. 1].
	However, Biermann does not explicitly disclose
	a positioning axis that coincides with the optical path of the laser processing device in use;
	the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis;
	a magazine XY-actuator for displacing the magazine perpendicular to the positioning axis with respect to the positioning device;
	a magazine Z-actuator for affecting a relative Z-displacement of the magazine and the holder clamp with respect to each other, between a relative distal extreme position and a relative proximal extreme position;
	the magazine is operative to lift a holder from the holder clamp;
	the magazine is displaceable in the XY-direction to select another holder;
	the holder clamp is operative to lift the selected holder from the magazine.
	Sorg discloses a lens replacement device [replacement device 17, fig. 4]; Sorg teaches among other limitations
	a positioning axis that coincides with the optical path of the laser processing device in use [central axis of optical element 13 in accommodation unit 22 in objective housing 10, fig. 6 is coincident with central vertical axis of projection beam 11 during projection of projection beam 11, fig. 1];
	the magazine [magazine 23 and replacement device 17, fig. 6] is operative to lift a holder from the holder clamp [replacement device 17 removes accommodation unit 22 from manipulators 15 and holding element 16 of objective housing 10, fig. 2 and fig. 6];
	the holder clamp is operative to lift the selected holder from the magazine [manipulators 15 and holding element 16 of objective housing 10 receive accommodation unit 22 from replacement device 17, fig. 6].
	Yamazaki discloses a tool changer for a laser beam machine [automatic tool changer 100, fig. 1]; Yamazaki teaches among other limitations
	the magazine [magazine 150, fig. 3] is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis [magazine 150, rotates in direction R1, fig. 4, in a plane perpendicular to Z axis, shown in  fig. 7(a)];
	a magazine XY-actuator for displacing the magazine perpendicular to the positioning axis [servomotor 130, fig. 7(a)] with respect to the positioning device [lift up cylinder 140, fig. 7(a)];
	a magazine Z-actuator [magazine elevator 112 and rod 114, fig. 3] for affecting a relative Z-displacement of the magazine [magazine 150, fig. 3] and the holder clamp [working head 40, fig. 7(a)] with respect to each other, between a relative distal extreme position [rod 114 retracted by magazine elevator 112, fig. 7(a)] and a relative proximal extreme position [rod 114 extended by magazine elevator 112, fig. 7(a)];
[magazine 150, rotated in direction R1, fig. 4, by servomotor 130, fig. 7(a), to change positions of torch holders 160, fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the lens holders, magazine station, and connecting head, of Biermann, by incorporating a replacement device, manipulators, and holding element, with manipulators and holding element aligned with a beam axis, as taught by Sorg, for the purpose of effecting structures/features/components for automated exchange of optical elements, for the advantage of effecting rapid optical element exchange while minimizing contamination in an objective housing [Song, para. 0012, Summary: "a replacement device which permits a rapid replacement of the optical corrective element as soon as the optical conditions change, for example when a new reticle is used. Here, the use of a replacement device has the particular advantage that, it is not necessary to completely open the objective housing to replace the optical corrective element, as a result of which the risk of contamination of the interior of the objective housing is reduced"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, to have a servomotor for XY planar movement and elevator and rod for Z direction movement, as taught by Yamazaki, for the purpose of storing and moving optical elements in a compact space, because one of ordinary skill would be motivated to incorporate a rotatable magazine that also is elevated for efficient storage and exchange of laser torch components [Yamazaki, para. 0012, Summary: "The laser beam machine according to the present invention having the above-mentioned structure can store a large number of torches and nozzles within a limited space and can automatically change the torches and nozzles efficiently"].

	Regarding claim 2, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, the magazine, the XY-plane, and the accommodation spaces.
	Biermann further discloses
	the magazine is a planar magazine extending in said virtual XY-plane [multiple magazine station 13 extending in Y direction, fig. 1], and the accommodation spaces are distributed in said XY-plane [magazine station 13 has interior volume to accommodate lens holder 10, and the interior volume is also distributed in Y direction, fig. 1].

	Regarding claim 3, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, the magazine, the positioning axis, and the magazine XY-actuator.
	However, Biermann does not explicitly disclose
	the magazine is a rotatable disc-shaped magazine that is configured to rotate about a revolution axis that is parallel to the positioning axis, and the magazine XY-actuator is adapted for rotating the magazine about said revolution axis.
	Yamazaki teaches among other limitations
[magazine 150 is circular in shape, and rotates in direction R1, fig. 4, in a plane perpendicular to Z axis, shown in  fig. 7(a)] that is configured to rotate about a revolution axis that is parallel to the positioning axis [magazine 150, axis of rotation in direction R1, fig. 4, is parallel to Z direction axis of main shaft 42 of working head 40, fig. 7(a)], and the magazine XY-actuator is adapted for rotating the magazine about said revolution axis [servomotor 130 effects rotation in direction R1, fig. 7(a)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, to have a servomotor for XY rotational movement of a circular magazine, as taught by Yamazaki, for the purpose of storing and moving optical elements in a compact space, because one of ordinary skill would be motivated to incorporate a rotatable magazine that also is elevated for efficient storage and exchange of laser torch components [Yamazaki, para. 0012, Summary: "The laser beam machine according to the present invention having the above-mentioned structure can store a large number of torches and nozzles within a limited space and can automatically change the torches and nozzles efficiently"].

	Regarding claim 4, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, the accommodation spaces, the positioning axis, and the revolution axis.
	However, Biermann does not explicitly disclose

	Yamazaki teaches among other limitations
	the accommodation spaces [magazine 150 has radially spaced volumes to accommodate multiple torch holders 160, fig. 4] are located at a circle that intersects the positioning axis [multiple torch holders 160 of magazine 150 are arranged in a circle, fig. 4; torch holder 160 aligns with Z direction axis of main shaft 42 of working head 40, fig. 7(a)], said circle having a center coinciding with the revolution axis [multiple torch holders 160 of magazine 150 are arranged in a circle with center coincident with axis of rotation in direction R1, fig. 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, to be arranged in a circle with an axis of revolution, and to align the laser torch components with an axis of a laser machining nozzle, as taught by Yamazaki, for the purpose of storing and moving optical elements in a compact space, because one of ordinary skill would be motivated to incorporate a rotatable magazine for efficient storage and alignment into operating position of laser torch components [Yamazaki, para. 0012, Summary: "The laser beam machine according to the present invention having the above-mentioned structure can store a large number of torches and nozzles within a limited space and can automatically change the torches and nozzles efficiently"].

	Regarding claim 6, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as

	Biermann further discloses
	wherein each holder [lens holder 10; four labeled; holds focusing optical system 9, fig. 1] is provided with first type reference members [gripper element 19, fig. 1] and with second type reference members [holes 18, fig. 1], wherein the first type reference members define a reference orientation of the holder with respect to the corresponding accommodation space [gripper element 19 positions lens holder 10 in magazine station 13, fig. 1], and wherein the second type reference members define a reference orientation of the holder with respect to the holder clamp [holes 18 align with fixing device 16 through fixing pins 17, fig. 1].

Regarding claim 7, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, the first type reference members, and the accommodation space.
However, Biermann does not explicitly disclose
	a mechanical protrusion cooperating with a recessed portion of a wall.
	Sorg teaches among other limitations
	a mechanical protrusion cooperating with a recessed portion of a wall [supports 26, and 28, with bearing points 27; cooperating with outer surface of accommodation unit 22, fig. 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations with gripper elements, of Biermann, [Song, para. 0044, Detailed Description: "the design of the bearing points 27 can be chosen in such a way that a bearing point made from a hard metal, a ruby prism or hardened steel is used"].

	Regarding claim 15, Biermann discloses
	an optical station [changing device with magazine stations 13, fig. 1] for a laser processing device [intended use of optical station; connecting head 11 of a laser machining installation, fig. 1] having an optical path [cutting nozzle 21, has a laser beam passing through, in downward Z direction, fig. 1], the optical station having a positioning axis [axis in direction of double arrow B, in same direction as Z axis direction, shown in fig. 1] comprising:
	a plurality of holders for holding respective optical elements [lens holder 10; four labeled; holds focusing optical system 9, fig. 1]; a positioning device [holding device 14, fig. 1] having a holder clamp for clamping [fixing device 16, fig. 1] and positioning a selected one of the holders [lens holder 10, fig. 1] such as to position the corresponding optical element [focusing optical system 9, fig. 1] in the optical path [lens holder 10, fig. 1; one shown in path of laser of cutting nozzle 21, fig. 1];
	a magazine having a plurality of accommodation spaces for accommodating the plurality of holders [magazine station 13, has interior volume to accommodate lens holder 10, fig. 1], wherein the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis, and wherein the magazine [magazine station 13, fig. 1] and the holder clamp are configured to be displaceable with respect to each other in a Z-direction parallel to the positioning axis [fixing device 16 is moved vertically in direction of double arrow B, moved relative to magazine station 13, fig. 1];
	when the magazine and the holder clamp are in the relative distal extreme position [when fixing device 16 is moved up towards upper end of double arrow B, fig. 1], the magazine is operative [magazine station 13 has disengaged lens holder 10 from fixing device 16, fig. 1] and is displaceable in the XY-direction to select another holder; and
	wherein, when the magazine and the holder clamp are in the relative proximal extreme position [when fixing device 16 is moved down towards lower end of double arrow B, to be in contact with support rail 2039, fig. 1], the holder clamp is operative for accurately positioning the selected holder with respect to the positioning axis [fixing device 16 has disengaged lens holder 10 from magazine station 13 into connecting head 11, fig. 1; accurately positioned in double arrow B direction by support rail 20, fig. 1].
	However, Biermann does not explicitly disclose
	a positioning axis that coincides with the optical path of the laser processing device in use [axis in direction of double arrow B, in same direction as Z axis direction, shown in fig. 1]
	the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis;
	a magazine XY-actuator for displacing the magazine perpendicular to the positioning axis with respect to the positioning device;

	the magazine is operative to lift a holder from the holder clamp;
	the magazine is displaceable in the XY-direction to select another holder;
	the holder clamp is operative to lift the selected holder from the magazine.
	the laser processing apparatus is a semiconductor laser grooving apparatus or a semiconductor laser dicing apparatus for grooving/dicing of wafers.
	Sorg teaches among other limitations
	a positioning axis that coincides with the optical path of the laser processing device in use [central axis of optical element 13 in accommodation unit 22 in objective housing 10, fig. 6 is coincident with central vertical axis of projection beam 11 during projection of projection beam 11, fig. 1]
	the magazine [magazine 23 and replacement device 17, fig. 6] is operative to lift a holder from the holder clamp [replacement device 17 removes accommodation unit 22 from manipulators 15 and holding element 16 of objective housing 10, fig. 2 and fig. 6];
	the holder clamp is operative to lift the selected holder from the magazine [manipulators 15 and holding element 16 of objective housing 10 receive accommodation unit 22 from replacement device 17, fig. 6];
[illumination device 3, fig. 1; "a laser", para. 0004, Background] is a semiconductor laser grooving apparatus or a semiconductor laser dicing apparatus for grooving/dicing of wafers [wafer 2, fig. 1; laser is capable of forming grooves and of dicing].
	Yamazaki discloses a tool changer for a laser beam machine [automatic tool changer 100, fig. 1]; Yamazaki teaches among other limitations
	the magazine [magazine 150, fig. 3] is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis [magazine 150, rotates in direction R1, fig. 4, in a plane perpendicular to Z axis, shown in  fig. 7(a)];
	a magazine XY-actuator for displacing the magazine perpendicular to the positioning axis [servomotor 130, fig. 7(a)] with respect to the positioning device [lift up cylinder 140, fig. 7(a)];
	a magazine Z-actuator [magazine elevator 112 and rod 114, fig. 3] for affecting a relative Z-displacement of the magazine [magazine 150, fig. 3] and the holder clamp [working head 40, fig. 7(a)] with respect to each other, between a relative distal extreme position [rod 114 retracted by magazine elevator 112, fig. 7(a)] and a relative proximal extreme position [rod 114 extended by magazine elevator 112, fig. 7(a)];
	the magazine is displaceable in the XY-direction to select another holder [magazine 150, rotated in direction R1, fig. 4, by servomotor 130, fig. 7(a), to change positions of torch holders 160, fig. 4];
[illumination device 3, fig. 1; "a laser", para. 0004, Background] is a semiconductor laser grooving apparatus or a semiconductor laser dicing apparatus for grooving/dicing of wafers [wafer 2, fig. 1; laser is capable of forming grooves and of dicing].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the lens holders, magazine station, and connecting head, of Biermann, by incorporating a replacement device, manipulators, and holding element, with manipulators and holding element aligned with a beam axis, as taught by Sorg, for the purpose of effecting structures/features/components for automated exchange of optical elements, for the advantage of effecting rapid optical element exchange while minimizing contamination in an objective housing [Song, para. 0012, Summary: "a replacement device which permits a rapid replacement of the optical corrective element as soon as the optical conditions change, for example when a new reticle is used. Here, the use of a replacement device has the particular advantage that, it is not necessary to completely open the objective housing to replace the optical corrective element, as a result of which the risk of contamination of the interior of the objective housing is reduced"]; further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to apply the laser machining installation, of Biermann, to machining of wafers, as taught by Sorg, for the purpose of enabling efficient laser machining component changes in an intended use, such as wafer machining, well known in the art [Song, para. 0014, Summary: "One advantageous procedure for replacing the optical corrective element is to firstly record the application parameters of the projection exposure system ... This method has the advantage that the times to replace optical corrective elements can be reduced effectively"]. Further, it would have been obvious to one of ordinary skill in the art [Yamazaki, para. 0012, Summary: "The laser beam machine according to the present invention having the above-mentioned structure can store a large number of torches and nozzles within a limited space and can automatically change the torches and nozzles efficiently"].

Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BIERMANN ET AL (US 6,359,256 B1, previously cited), in view of SORG ET AL (US 2008/0316444, previously cited), and in view of YAMAZAKI ET AL (US 2008/0058187 A1, previously cited), as applied to claims 1 – 4, 6 – 7, and 15 above, in view of DOSAKA (US 5,128,808, previously cited).
Regarding claim 5, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, the holder clamp, a holder, the positioning axis, the magazine, and the relative proximal extreme position. 
	Biermann further discloses
	the holder clamp is operative to lift the selected holder from the magazine  [fixing device 16 has disengaged lens holder 10 from magazine station 13 into connecting head 11, fig. 1; accurately positioned in double arrow B direction by support rail 20, fig. 1].
However, Biermann does not explicitly disclose
	the holder clamp is rotatable for rotating around;
	the holder clamp is rotatable about the positioning axis.
	Dosaka discloses a turret for optical elements [turret 7, fig. 7]; Dosaka teaches among other limitations
	the holder clamp is rotatable for rotating around [first turret 7, pivoted on a shaft 8, fig. 3];
	the holder clamp is rotatable about the positioning axis [holder 702, is rotatable in hole 7a due to being held by leaf spring 701, fig. 7; rotated by first turret 7 to be aligned with axis of condenser lens 2, fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, with a rotating turret and holder, as taught by Dosaka, for the purpose of conveniently exchanging optical elements to align with an axis of a lens, because one of ordinary skill would be motivated to exchange optical elements, and easily bring the element to its proper position/orientation [Dosaka, col. 4, line 55, Description, cited: "for example, the phase plate, dark field plate and stop are removably accommodated in the holes 7a of the first turret, that the optical elements 6, for example, the Nomarski prisms for use in combination with objective lenses, having different magnifications are designed so as to be positioned at the location of the pupil of the condenser lens"].

Regarding claim 8, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, the second type reference members, the holder clamp, and the holder. 
However, Biermann does not explicitly disclose
	protrusions cooperating with radial grooves, or radial grooves cooperating with protrusions on a front face.
	Dosaka teaches among other limitations
	radial grooves [ring-shaped groove 702a, fig. 7] cooperating with protrusions on a front face [screws 703, fig. 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, with a holder with protrusions such as screws, as taught by Dosaka, for the purpose of conveniently aligning a holder with an axis of a lens, because one of ordinary skill would be motivated to exchange optical elements, and easily bring the element to its proper position/orientation [Dosaka, col. 6, line 53, Description, cited: "a pair of screws 703,703 whose tips are to be brought into contact with an outer circumferential surface of an optical element holder 702 for centering the holder 702 when it is set in the hole 7a. In addition, formed in the outer circumferential surface of the holder 702 is a ring-shaped groove 702a which is to be engaged with a portion of the leaf spring 701 when the holder 702 is set into the hole 7a"].

Regarding claim 13, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, an accommodation space, the magazine, and holders.
However, Biermann does not explicitly disclose
	a radial opening extending towards a perimeter of the magazine, for easy exchange of holders.
	Dosaka teaches among other limitations
	a radial opening extending towards a perimeter of the magazine [tapped holes 7c, fig. 7], for easy exchange of holders [tapped holes 7c, for screws 703, which facilitate removal of holder 702 fig. 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, with a holder with openings to accommodate protrusions such as screws, as taught by Dosaka, for the purpose of conveniently aligning a holder with an axis of a lens, because one of ordinary skill would be motivated to exchange optical elements, and easily bring the element to its proper position/orientation [Dosaka, col. 6, line 53, Description, cited: "a pair of screws 703,703 whose tips are to be brought into contact with an outer circumferential surface of an optical element holder 702 for centering the holder 702 when it is set in the hole 7a. In addition, formed in the outer circumferential surface of the holder 702 is a ring-shaped groove 702a which is to be engaged with a portion of the leaf spring 701 when the holder 702 is set into the hole 7a"].

Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over BIERMANN ET AL (US 6,359,256 B1, previously cited), in view of SORG ET AL (US 2008/0316444, previously cited), and in view of YAMAZAKI ET AL (US 2008/0058187 A1, previously cited), as applied to claims 1 – 8, 13, and 15 above, in view of VAN ENGELEN (US 5,844,666, previously cited).
Regarding claim 9, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, the holder clamp, the holder, and an accommodation space.
However, Biermann does not explicitly disclose
	first magnetic holding members.
	Van Engelen discloses an positioning device for an optical device [positioning device 31, fig. 5]; Van Engelen teaches among other limitations
first magnetic holding members [permanent-magnet holder 83, containing magnets 95a, 103a, of mask holder 5, fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the magazine and lens holder, of Biermann, a holder containing permanent magnets, as taught by Van Engelen, for the purpose of enhancing accurate movement/positioning of the accommodation unit, because one of ordinary skill would be motivated to utilize a permanent magnet to ensure accuracy of positioning [Van Engelen, col. 12, line 29, Detailed Description, cited: "During exposure of the semiconductor substrate 19, the substrate holder 1 should be displaced relative to the focusing system 3 parallel to the X-direction with a high positioning accuracy"].

Regarding claim 10, Biermann, Sorg, Yamazaki, and Van Engelen discloses substantially all the limitations as set forth above, such as
the optical station, and the first magnetic holding members.
However, Biermann does not explicitly disclose
	permanent magnets.
	Van Engelen teaches among other limitations
permanent magnets [permanent-magnet holder 83, containing magnets 95a, 95b, of mask holder 5, fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the magazine and lens holder, of Biermann, a holder containing permanent magnets, as taught by Van Engelen, for the purpose of enhancing accurate movement/positioning of the accommodation unit, because one of ordinary skill would be motivated to utilize a permanent magnet to ensure accuracy of positioning [Van Engelen, col. 12, line 29, Detailed Description, cited: "During exposure of the semiconductor substrate 19, the substrate holder 1 should be displaced relative to the focusing system 3 parallel to the X-direction with a high positioning accuracy"].

Regarding claim 11, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, the holder clamp, the holder, and the first magnetic holding members.
However, Biermann does not explicitly disclose
	second magnetic holding members.
	Van Engelen teaches among other limitations
second magnetic holding members [electric coil holder 81, containing permanent magnets 101a, 109a, cooperating with second linear motor 71, fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the positioning device, of Biermann, a holder containing permanent magnets, as taught by Van Engelen, for the purpose of enhancing accurate movement/positioning of the accommodation unit, because one of ordinary skill would be motivated to utilize a permanent magnet to ensure accuracy of positioning [Van Engelen, col. 12, line 29, Detailed Description, cited: "During exposure of the semiconductor substrate 19, the substrate holder 1 should be displaced relative to the focusing system 3 parallel to the X-direction with a high positioning accuracy"].

Regarding claim 12, Biermann, Sorg, Yamazaki, and Van Engelen discloses substantially all the limitations as set forth above, such as

However, Biermann does not explicitly disclose
	permanent magnets.
	Van Engelen teaches among other limitations
permanent magnets [electric coil holder 81, containing permanent magnets 101a, 109a, cooperating with second linear motor 71, fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the magazine and lens holder, of Biermann, a holder containing permanent magnets, as taught by Van Engelen, for the purpose of enhancing accurate movement/positioning of the accommodation unit, because one of ordinary skill would be motivated to utilize a permanent magnet to ensure accuracy of positioning [Van Engelen, col. 12, line 29, Detailed Description, cited: "During exposure of the semiconductor substrate 19, the substrate holder 1 should be displaced relative to the focusing system 3 parallel to the X-direction with a high positioning accuracy"].

Claims 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BIERMANN ET AL (US 6,359,256 B1, previously cited), in view of SORG ET AL (US 2008/0316444, previously cited), and in view of YAMAZAKI ET AL (US 2008/0058187 A1, previously cited), as applied to claims 1 – 13, and 15 above, in view of SUZUKA (US 2012/0218635 A1, previously cited).
Regarding claim 14, Biermann, Sorg, and Yamazaki discloses substantially all the limitations as set forth above, such as
the optical station, the magazine Z-actuator, the relative proximal position, the positioning device, the predefined takeover position, the magazine Z-actuator, the relative proximal position to the relative distal position, the free accommodation space contacts the holder, held by the holder clamp, lifts this holder from the holder clamp, the magazine XY-actuator, displace the magazine to another position, the other one of the holders is aligned with the positioning axis, shift from the relative distal position to the relative proximal position, the holder clamp contacts the holder corresponding to the selected other one of the optical elements, and lifts this holder from its accommodation space.
	Biermann further discloses
	perform an optical element exchange procedure [operation of changing device with magazine stations 13, fig. 1].
However, Biermann does not explicitly disclose
	in a first step, the positioning device rotates the holder clamp about the positioning axis;
	in a subsequent second step, shifts;
	in a subsequent third step, displaces;
	in a subsequent fourth step, shifts;
Suzuka discloses a controller for positioning an optical element [control circuit 60, fig. 15]; Suzuka teaches among other limitations
	in a first step, the positioning device rotates the holder clamp about the positioning axis [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description];
	in a subsequent second step, shifts [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description];
	in a subsequent third step, displaces [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description];
	in a subsequent fourth step, shifts [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the multiple magazine stations, of Biermann, a control circuit for performing optical element movement steps, as taught by Suzuka, for the purpose of enhancing accurate movements and positioning steps, because one of ordinary skill would be motivated to utilize a control circuit for repeatable control of movements of the optical element [Suzuka, para. 0021, Description, cited: "the amount of rotation of the removable optical element holding member in proportion to the amount of rotation of the removal drive member can be increased, so that the position controller can make the removable optical element removing operation perform efficiently and with high precision"].

Regarding claim 16, Biermann, Sorg, Yamazaki, and Suzuka discloses substantially all the limitations as set forth above, such as
the optical station, and the optical element exchange procedure.
However, Biermann does not explicitly disclose
	in a subsequent fifth step, controlling the positioning device for rotating the holder clamp about the positioning axis.
	Suzuka teaches among other limitations
	in a subsequent fifth step, controlling the positioning device for rotating the holder clamp about the positioning axis [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the multiple magazine stations, of Biermann, a control circuit for performing optical element movement steps, as taught by Suzuka, for the purpose of enhancing accurate movements and positioning steps, because one of ordinary skill would be motivated to utilize a control circuit for repeatable control of movements of the optical element [Suzuka, para. 0021, Description, cited: "the amount of rotation of the removable optical element holding member in proportion to the amount of rotation of the removal drive member can be increased, so that the position controller can make the removable optical element removing operation perform efficiently and with high precision"].

Response to Amendment
The Claims, and Drawings, filed on 02/12/2021, are acknowledged.

Response to Argument
The Remarks/Arguments filed on 02/12/2021 is acknowledged.

A.	With respect to the rejection of claims 1 – 4, and 6 under 35 USC 103 of Biermann, and Yamazaki, The Applicant argues, filed on 02/12/2021, page 8 line 13 and thereafter: “At the end of page 40 of the Office Action, the Examiner has stated: In Biermann, the direction of double arrow B shows the direction of vertical movement of lens holder 10. Applicant respectfully submits that statement is factually incorrect because the double arrow B is the direction of movement of the fixing device 16, not of the lens holder 10. There is a factual error both in the Examiner’s comments on page 39 of the Office Action and in the notes made in respect of Fig. 1 of Biermann on which the Examiner relied, in that the movement of the fixing device 16 does not effect movement of the lens holder 10. That the fixing device can be displaced vertically does not mean that moves the lens holders. Instead, the fixing device and its fixing pins grip and hold a lens holder, so that apparently neither the pins 17 nor the holder move at all after installation. Fig. 1 and the corresponding text in column 4 of Biermann show that the fixing device merely fixes the lens holder in position on support rail 20. Once the lens holder 10 has been placed there (as we have previously set out, ‘each magazine station is provided with a holding device 14 including a fixing device 16, which simply acts to “hold the lens holder 10 fast in the Biermann magazine station 13” (lines 2 to 3, column 6)’). There is no mechanism in the magazine which is capable of moving the lens holder 10 along the direction of arrow B. The lens holder 10 cannot move downward along arrow B since the positioning rail 20 prevents such movement, while there is also no actuator or lifting means provided to lift lens holder 10 upwardly in the direction of arrow B. Further note the Examiner comments in the last two lines of the third paragraph of page 41, which state that “fixing clamp 16 effects movement of lens holder 10 with respect to connecting head 11”. This statement is factually incorrect. In Biermann, magazine station 13 remains stationary throughout operation. As Applicant has previously submitted, the fixing clamp 16 merely locks the lens holder in place on support rail 20. It does not move the lens holder 10. Therefore Biermann fails to disclose that “the holder clamp is operative to lift the selected holder from the magazine”, as required by claim 1.
At paragraph 2 of page 41, the Examiner states that “connecting head 11 effects separation of lens holder 10 (lift) from holding device 14”, such that Biermann discloses “a magazine to lift a holder from a holder clamp”. It appears that the Examiner considers the connecting head 11 to be part of the magazine. However, this interpretation contradicts the Examiner’s earlier statement in lines 2, 3 of page 7 that the connecting head 11 is part of a laser machining installation / laser processing device, and therefore cannot be part of the magazine. Applicant suggests that the connecting head 11 is part of the laser processing device, not part of a magazine. This appears evident both from Figs. 1 and 2 of Biermann, where part 11 is clearly quite separate from magazine station 13, and the text in col. 4: “connecting head 11 of a laser machining installation”. Applicant submits that Biermann fails to disclose “a magazine to lift a holder from a holder clamp” as required by Applicant’s claim 1. The Examiner’s comments in respect of original claim 1 wording, which recited “a positioning axis intended to coincide with the optical path” (see Office Action, paragraph spanning pages 40 and 41). The Examiner objects to the non-positive wording “intended to”. Intending to do something is not properly claimed here because such intent does not satisfy a performance. However, changing the phrase “is intended to coincide” to “coincides” describes a positive physical feature. Biermann still does not show this feature. The positioning axis alleged by the Examiner to be shown by double arrow B in Fig. 1 of Biermann is never “intended to coincide” with the optical axis, and indeed does not coincide, in any step of the method employed by Biermann. The positioning axis B is always spaced from and therefore noncoincident with the optical axis.
Claim 1 is also amended to change “the laser processing device” to “the laser processing device in use.” The latter claim limitation is more positive as it describes what is happening, “in use”.
The application claims are also rejected over other applications of prior art to the claims. No additional substantive arguments are presented for the other grounds of rejection. The combination of Biermann with Yamazaki are cited as prior art. Claims 1-4 and 6 are rejected as obvious over Biermann in view of Yamazaki. However, those claims are distinguishable from and unobvious over the cited prior art. This first rejection of claims over Biermann and Yamazaki is answered by the arguments presented above against this claim rejection.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 4, and 6 under 35 USC 103 of Biermann, and Yamazaki have been fully considered and are persuasive. The rejection of claims 1 – 4, and 6 under 35 USC 103 of Biermann, and Yamazaki has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations, such as, among others: “a positioning that coincides with the optical path of the laser processing device in use", line 2. Claims 1 – 16 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 16 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the previously cited Sorg reference. The Applicant's arguments are not persuasive when previously cited Biermann, Sorg, and Yamazaki are considered, 
In response to Applicant’s arguments that Biermann does not disclose/suggest a holder clamp operative to lift a selected holder from a magazine, and does not disclose/suggest a magazine to lift a holder from a holder clamp, first, examiner expresses appreciation to Applicant for the analysis/explanation of Biermann’s lens holder changing device. It is respectfully argued that, in a modification of Biermann, Sorg teaches/suggests the structures/operations of a magazine, a holder, and a holder clamp, as required in amended claim 1, see above: [Sorg, a positioning axis that coincides with the optical path of the laser processing device in use [central axis of optical element 13 in accommodation unit 22 in objective housing 10, fig. 6 is coincident with central vertical axis of projection beam 11 during projection of projection beam 11, fig. 1]; the magazine [magazine 23 and replacement device 17, fig. 6] is operative to lift a holder from the holder clamp [replacement device 17 removes accommodation unit 22 from manipulators 15 and holding element 16 of objective housing 10, fig. 2 and fig. 6]; the holder clamp is operative to lift the selected holder from the magazine [manipulators 15 and holding element 16 of objective housing 10 receive accommodation unit 22 from replacement device 17, fig. 6]].

B.	With respect to the rejection of claims 5, 8, 13, 7, 15, 9 – 12, 14, and 16 under 35 USC 103 of Biermann, Yamazaki, and respective further references, The Applicant argues, filed on 02/12/2021, page 10 line 15: “Claims 5, 8 and 13 are rejected as obvious over Biermann and Yamzaki and further in view of a U.S. Patent to Dosaka. The reasons for allowance of these claims include the reasons why claims 1-4 and 6 are allowable. Claims 7 and 15 are rejected as obvious over Biermann and Yamazaki and in view of a U.S. Publication to Sorg. The reasons form allowance of claims 7 and 15 include the reasons why claims 1-4 and 6 are allowable. Claims 9-12 are rejected as obvious over Biermann and Yamazaki in view of a U.S. patent to Van Engelen. The reasons for allowance of claims 9-12 include the reasons why claims 1-4 and 6 are allowable. Claims 14 and 16 are rejected as obvious over Biermann and Yamazaki in view of a U.S. Publication to Suzuka. The reasons for allowance of claims 14 and 16 include the reasons why claims 1-4 and 6 are allowable.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 5, 8, 13, 7, 15, 9 – 12, 14, and 16 under 35 USC 103 of Biermann, Yamazaki, and respective further references have been fully considered but they are not persuasive. The rejection of claims 5, 8, 13, 7, 15, 9 – 12, 14, and 16 under 35 USC 103 of Biermann, Yamazaki, and respective further references has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations, see above. Applicant’s arguments are not persuasive when previously cited Biermann, Sorg, and Yamazaki are considered, because it is respectfully argued that Biermann, Sorg, and Yamazaki disclose/suggest all the limitations in claims 1 – 4, 6 – 7, and 15, in a new grounds of rejection under 35 USC 103; and that Biermann, Sorg, Yamazaki, and respective further references cited in the office action filed on 11/10/2020 disclose/suggest all the limitations in claims 5, 8, 13, 9 – 12, 14, and 16 in a new grounds of rejection under 35 USC 103, see analysis above.

Conclusion

SHIRAISHI (US 5,610,684) discloses a circular optical lens elements holder.

Applicant’s amendment of claim 1 added new limitations, such as, among others: “a positioning that coincides with the optical path of the laser processing device in use". Claims 1 – 16 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 16 are changed in scope.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
05/04/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761